The appellee (defendant) has filed a motion in this court seeking to have this appeal dismissed on the ground that the appellant (plaintiff) "has failed to furnish an appeal bond * * * and has failed to assign good and sufficient reasons for not having furnished said bond." The record shows that the plaintiff, because of his indigent circumstances, was authorized by the district judge to prosecute this appeal without the advance payment of costs or the furnishing of an appeal bond.
The legislature of Louisiana, in the interest of indigent litigants, adopted Act No. 156 of 1912, which, as amended by Act No. 260 of 1918, authorizes such parties as may be or feel aggrieved by judgments rendered against them "to take and prosecute a devolutive appeal from such judgment * * * without the previous payment of any court cost or the giving of a bond for court costs." See, Succession of Wolfe, 180 La. 688,157 So. 391.
The motion to dismiss the appeal is, therefore, overruled. *Page 974